Wiley, C. J. —
Appellants sued appellees upon a promissory note The appellee, Wilson Hale, was defaulted, and judgment rendered against him for the amount found due. The appellee, Laferty Hale, filed an answer of non est factum, and, the issues being thus joined, the cause was tried by a jury, and a verdict returned for the appellee, Laferty Hale. Appellants’ motion for a new trial was unavailing, and judgment was pronounced against them on the verdict in favor of the appellee, Laferty Hale, for costs.
The only error assigned by the appellants is the overruling of their motion for a new trial. While there were several reasons assigned in the motion for a new trial, the only questions the appellants discuss are the sufficiency of the evidence and the admission and rejection of certain evidence. It is contended by the appellees that we cannot consider the questions discussed by the appellants for the reason that the evidence is not properly in the record. The contention of the appellees is right, and must be sustained. There appears with the transcript what purports to be the longhand manuscript of the evidence, as taken by the official reporter, but it nowhere appears that the longhand manuscript of the evidence was filed in the clerk’s office before it was incorporated in the bill of exceptions. It not appearing that the longhand manuscript of the evidence was so filed, it is not in the record, and hence the evidence cannot be considered. Kelso v. Kelso, 16 Ind. App. 615, and authorities there cited.
Another objection to the record we note is that there is no certificate of the judge before whom the cause was tried that the longhand *706manuscript of the evidence contains all the evidence given on the trial of the cause. This also is necessary. City of Alexandria v. Cutler, 139 Ind. 568.
As all other questions are waived by failure to discuss them, and, the evidence not being in the record, no question is presented for our consideration.
Judgment of the circuit court is affirmed.